Exhibit 10.14b

CONFIDENTIAL TREATMENT REQUESTED

Certain portions of this document have been omitted pursuant to a request for
Confidential Treatment and, where applicable, have been marked with “[***]” to
indicate where omissions have been made. The confidential material has been
filed separately with the Securities and Exchange Commission.

SECOND UPSIZING AMENDMENT

This SECOND UPSIZING AMENDMENT (this “Second Amendment”), dated as of March 20,
2014 (the “Effective Date”), is entered into by and among Hammerhead Solar, LLC,
a Delaware limited liability company (“Borrower”), Bank of America, N.A., a
national banking association, as the Administrative Agent (“Administrative
Agent”) and the Collateral Agent for the Secured Parties (“Collateral Agent”)
and each of Bank of America, N.A. (“BA”), Société Générale (“SG”), CIT Finance
LLC (“CIT”) and Silicon Valley Bank (“SVB”; and collectively with BA, SG and
CIT, the “Existing Lenders”) as Lenders party to the Loan Agreement, dated as of
February 4, 2014, as amended on February 20, 2014 (the “Loan Agreement”), by and
among the Borrower, Administrative Agent, Collateral Agent and the Existing
Lenders on the Effective Date immediately prior to the effectiveness of this
Second Amendment, and National Bank of Arizona, the “Additional Lender”) as a
Lender from and after the Effective Date upon the effectiveness of this Second
Amendment. Capitalized terms used but not defined herein have the respective
meanings ascribed to them in the Loan Agreement.

A. Pursuant to the Loan Agreement, the Lenders agree to extend credit to the
Borrower, in each case pursuant to the terms and subject to the conditions set
forth herein and therein.

B. Pursuant to the Upsizing Letter, upon the effectiveness of this Second
Amendment and subject to the terms and conditions of the Upsizing Letter and the
Loan Agreement, the Existing Lenders and the Additional Lender agree to provide
additional Commitments to the Borrower under the Loan Agreement in an aggregate
principal amount equal to $30,000,000.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:

SECTION 1. Amendments to the Loan Agreement. Upon the effectiveness of this
Second Amendment on the Effective Date as provided below, the Loan Agreement
will be amended as follows:

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

(a) Section 1.1 of the Loan Agreement is hereby amended by adding the following
new definitions (in correct alphabetical order):

““Second Amendment Effective Date” means, upon the effectiveness of the Second
Upsizing Amendment, the “Effective Date” as defined in the Second Upsizing
Amendment.”; and

““Second Upsizing Amendment” means that certain Second Upsizing Amendment, dated
as of March 20, 2014, among the Borrower, the Administrative Agent, the
Collateral Agent and the other financial institutions party thereto.”.

(b) The last sentence in the definition of the term “Commitment” set forth in
Section 1.1 of the Loan Agreement is hereby deleted and replaced in its entirety
with the following in its entirety: “The amount of each Lender’s Commitment as
of the Second Amendment Effective Date is set forth in Annex 3 hereto, or,
thereafter, in the Assignment and Acceptance pursuant to which such Lender shall
have assumed its Commitment, as applicable.”

(c) The last sentence in the definition of the term “Total Loan Commitment” set
forth in Section 1.1 of the Loan Agreement is hereby deleted and replaced in its
entirety with the following in its entirety: “The Total Loan Commitment as of
the Second Amendment Effective Date is Two Hundred Fifty Million Dollars
($250,000,000).”

(d) Annex 2 to the Loan Agreement is hereby amended by inserting the following
in its entirety immediately following the lender office and notice information
for Silicon Valley Bank set forth therein:

“National Bank of Arizona

6001 N 24th Street

Phoenix, AZ 85016

Attention:         Kate Smith

Telephone:

Telecopy:         602-351-3883

Email: ”.

(e) Annex 3 to the Loan Agreement is hereby amended and restated by deleting the
table therein in its entirety and replacing it with the following table in its
entirety:

 

Lender

   Commitment

Bank of America, N.A.

   $[***]

Société Générale

   $[***]

CIT Finance LLC

   $[***]

Silicon Valley Bank

   $[***]

National Bank of Arizona

   $[***]

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

2



--------------------------------------------------------------------------------

(f) As provided in the Upsizing Letter, from and after the effectiveness of this
Amendment, amounts due under the Loan Agreement in respect of the Total Loan
Commitment shall be calculated by reference to the Total Loan Commitment as
increased pursuant to this Second Amendment.

SECTION 2. Agreements and Acknowledgments of Additional Lender. Upon the
effectiveness of this Second Amendment on the Effective Date as provided below,
the Additional Lender:

(a) subject to the terms of the Financing Documents, hereby irrevocably agrees
to provide its respective Commitment as set forth in this Second Amendment;

(b) hereby (i) represents and warrants that it has full power and authority, and
has taken all action necessary, to execute and deliver this Second Amendment and
to consummate the transactions contemplated hereby and to become a Lender under
the Loan Agreement and the other Financing Documents, (ii) acknowledges and
confirms that it has received a copy of the Loan Agreement, each other Financing
Document and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Second Amendment
and to provide its respective Commitment and portion of any Loans, on the basis
of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Secured Party, (iii) agrees
that it will, independently and without reliance upon the Administrative Agent,
the Borrower, or any other Secured Party and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Agreement or any
other Financing Document, (iv) appoints and authorizes each Agent and the
Depositary to take such action as agent on its behalf and to exercise such
powers under the Loan Agreement or the other Financing Documents as are
delegated to such Agent or the Depositary, as applicable, by the terms thereof
(including, but not limited to, Article 9 of the Loan Agreement and Section 5.1
and Article VII of the CADA), together with such powers as are reasonably
incidental thereto and (v) will perform in accordance with their terms all of
the obligations that by the terms of the Financing Documents are required to be
performed by it as a Lender;

(c) further confirms and agrees that in becoming a Lender and in making Loans
under the Loan Agreement, such actions have and will be made without recourse
to, or representation or warranty, by any Secured Party;

(d) shall have all of the rights and be subject to all of the obligations in its
capacity as a Lender under the Loan Agreement, each other Financing Document,
and any other documents or instruments delivered pursuant thereto or in
connection therewith and shall have all rights to all claims, suits, causes of
action and any other right of a Lender against any Person, that arise from
transactions, events or occurrences on or after the Effective Date, whether
known or unknown, arising under or in connection with the Loan Agreement, each
other Financing Document, and any other documents or instruments delivered
pursuant thereto or the loan transactions governed thereby or in any way based
on or related to any of the foregoing, including, but not limited to, contract
claims, tort claims, statutory claims and all other claims at law or in equity;
and

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

3



--------------------------------------------------------------------------------

(e) hereby agrees to execute and deliver such other instruments, and take such
other action, as either the Borrower or the Administrative Agent may reasonably
request in connection with the transactions contemplated by this Second
Amendment including, without limitation, the delivery of any notices to the
Borrower or the Agents that may be required in connection herewith.

SECTION 3. Conditions Precedent. This Second Amendment shall be effective as of
the Effective Date when the following conditions precedent have been satisfied:

(a) The Administrative Agent shall have received counterparts of this Second
Amendment executed on behalf of each of the parties hereto.

(b) No Default or Event of Default shall have occurred and be continuing.

(c) The representations and warranties set forth in Section 4.1 of the Loan
Agreement and in each other Financing Document shall be true and correct in all
material respects as of the Effective Date (unless such representation or
warranty relates solely to an earlier date, in which case it shall have been
true and correct in all material respects as of such earlier date).

(d) The Administrative Agent shall have received for its own account, and for
the account of each Existing Lender or Additional Lender entitled thereto, all
fees due and payable as of the Effective Date pursuant to the Loan Agreement or
any of the Fee Letters (as amended), and all costs and expenses, including
costs, fees and expenses of legal counsel, for which invoices have been
presented.

(e) The Administrative Agent shall have received a certificate of the Borrower
dated as of the Effective Date signed by a Responsible Officer of the Borrower
(x) certifying and attaching the resolutions adopted by the Borrower approving
or consenting to the increase in the Commitments provided for in this Second
Amendment and (y) certifying that each of the conditions set forth in this
Section 4 have been met as of the Effective Date.

(f) The Administrative Agent, and, to the extent required by the Loan Agreement,
the Borrower, shall have received an Administrative Questionnaire and any tax
forms required under the Loan Agreement from the Additional Lender.

SECTION 4. Amendments. This Second Amendment may not be amended nor may any
provision hereof be waived except pursuant to a writing signed by the Borrower,
the Administrative Agent and the Lenders.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

4



--------------------------------------------------------------------------------

SECTION 5. Reference to and Effect on Financing Documents. Upon and after the
effectiveness of this Second Amendment, each reference in the Loan Agreement to
“this Agreement”, “hereunder”, “hereof” or words of like import referring to the
Loan Agreement, and each reference in the other Financing Documents to “the Loan
Agreement”, “thereof” or words of like import referring to the Loan Agreement,
shall mean and be a reference to the Loan Agreement as modified and amended
hereby. Except as specifically set forth in this Second Amendment, all of the
Financing Documents, are and shall continue to be in full force and effect and
are hereby in all respects ratified and confirmed and shall constitute the
legally valid and binding obligation of each Loan Party, enforceable against
such Loan Party in accordance with its respective terms without defense, offset,
claim or contribution, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors’ rights generally. Except as expressly
provided herein, the execution, delivery and effectiveness of this Second
Amendment shall not operate as a waiver of any right, power or remedy of Agent
or any Lender under any of the Financing Documents, nor constitute a waiver of
any provision of any of the Financing Documents. This Second Amendment shall
also constitute a “Financing Document” for all purposes of the Loan Agreement
and the other Financing Documents.

SECTION 6. GOVERNING LAW. THIS SECOND AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. Counterparts. This Second Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute one and the same agreement. Delivery of
an executed counterpart of this Second Amendment by telecopy or portable
document format (“pdf”) shall be effective as delivery of a manually executed
counterpart of this Second Amendment.

SECTION 8. Expenses. The Borrower agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Second
Amendment.

SECTION 9. Fee Letter Amendment. Upon the effectiveness of this Amendment on the
Effective Date as provided above, each Existing Lender and Additional Lender
party hereto, by its signature below (a) requests Bank of America, N.A. to enter
into the amendment (the “Fee Letter Amendment”) to that certain Fee Letter,
dated February 4, 2014, between the Borrower and Bank of America, N.A., dated of
even date herewith and entered into in connection with the transactions
referenced herein, (b) acknowledges that it has reviewed the terms and
provisions of the Fee Letter Amendment and (c) agrees and consents to the Fee
Letter Amendment as contemplated by Section 9.12 of the Loan Agreement.

SECTION 10. Headings. The Section headings used herein are for ease of reference
only, are not part of this Second Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this Second
Amendment.

SECTION 11. Severability. In case any one or more of the provisions contained in
this Second Amendment should be invalid, illegal or unenforceable in any
respect, no party hereto shall be required to comply with such provision for so
long as such provision is held to be invalid, illegal or unenforceable and the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired. The parties shall endeavor
in good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions, the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

5



--------------------------------------------------------------------------------

SECTION 12. Construction. The rules of interpretation specified in Section 1.2
of the Loan Agreement also apply to this Second Amendment.

[Signature Pages Follow]

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed by their respective authorized officers as of the day and year
first written above.

 

HAMMERHEAD SOLAR, LLC By:   /s/ B. Kelly Name:   Robert Kelly Title:   Chief
Financial Officer

[SECOND UPSIZING AMENDMENT – SIGNATURE PAGE]

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Collateral

Agent for the Secured Parties

By:   /s/ Mollie Canup Name:   Mollie S. Canup Title:   Vice President

 

BANK OF AMERICA, N.A., as Administrative

Agent

By:   /s/ Mollie Canup Name:   Mollie S. Canup Title:   Vice President

 

BANK OF AMERICA, N.A., as a Lender By:   /s/ Sheikh Omer-Farooq Name:   Sheikh
M. Omer-Farooq Title:   Director

[SECOND UPSIZING AMENDMENT – SIGNATURE PAGE]

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE, as a Lender By:   /s/ Edward Grimm Name:   Edward J. Grimm
Title:   Director

[SECOND UPSIZING AMENDMENT – SIGNATURE PAGE]

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

CIT FINANCE LLC, as a Lender By:   /s/ Joseph Gyurindak Name:   Joseph Gyurindak
Title:   Director

[SECOND UPSIZING AMENDMENT – SIGNATURE PAGE]

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 



--------------------------------------------------------------------------------

SILICON VALLEY BANK, as a Lender By:   /s/ Mona Maitra Name:   Mona Maitra
Title:   Vice President

[SECOND UPSIZING AMENDMENT – SIGNATURE PAGE]

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

NATIONAL BANK OF ARIZONA, as the

Additional Lender

By:   /s/ Kate Smith Name:   Kate Smith Title:   Assistant Vice President

[SECOND UPSIZING AMENDMENT – SIGNATURE PAGE]

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.